DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10/29/20 is acknowledged.
Claims 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the percent by weight of ethoxylated bisphenol A dimethacrylate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakine (US 4,544,359).
Regarding claims 1-7, 10 and 12:  Wakine (US ‘359) discloses dental restorative materials [abstract; 9:38-52], wherein Example 6 [Ex. 6; 12:62-14:44] prepares a composite restoration material from 23 wt% of a monomeric matrix prepared from a mixture comprising 54.24 g Bis-GMA, 44.30 g TEGDM, 0.99 g Tinuvin P, 0.16 g dl-camphorquinone and 0.28 g DEA-EMA, 75 wt% of treated inorganic filler (silanized barium silicate-borosilicate glass; 0.90 µm particle size [12:66-13:57], and 2 wt% colloidal fumed silica (0.04 µm particle size) [Ex. 6; 12:62-14:44].  The resulting cured composite has a 1 week water sorption of 0.46 mg/cm2/week [Ex. 6; 8:44-51; 12:62-14:44].
The claimed effects and physical properties, i.e. water in an amount of at least 25% of the water sorption WSp [instant claim 1]; water in an amount of at least 50% of the water sorption WSp [instant claim 2]; an E modulus determined according to ADA Specification No. 27 - 1993 of at least 10 GPa [instant claim 3]; a water sorption WSp of at most 40 µg/mm3 [instant claim 4]; the quotient of the water sorption WSp and the E modulus determined according to ADA Specification No. 27 - 1993 is less than 1.35 µg/(GPa x mm3) [instant claim 5]; the difference between the water sorption WSp and the water content is less than 10 µg/mm3 [instant claim 10], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakine (US 4,544,359) as applied to claim 6 above.
Regarding claim 11:  Wakine (US ‘359) discloses the basic claimed milling blank [as set forth above with respect to claim 6].
Wakine (US ‘359) does not specifically disclose a cube with an edge length of 10 mm.  However, it would have been obvious to one of ordinary skill in the art modify the shape of the composite restoration to a cube having an edge length of 10 mm, as such a modification would have involved a change in the shape and size of the composite restoration and a change of shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,603,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the dental milling blank of U.S. Patent No. 10,603,143 anticipates the instant claimed dental milling blank.  U.S. Patent No. 10,603,143 does not specifically claim a cuboid with an edge length of 10 mm and a height of 15 mm (see for example 15 mm x15 mm x 20mm; 18:1-6).  However, it would have been obvious to one of ordinary skill in the art modify the shape and size of the milling blank to a cuboid with an edge length of 10 mm and a height of 15 mm, as such a modification would have involved a change in the shape and size of the milling blank and a change of shape and size is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767